Citation Nr: 0114446	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for arthritis of 
multiple joints.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1945 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

The veteran presented testimony before the RO in a June 2000 
hearing.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Additional action is required prior to appellate disposition.  
The veteran sought treatment for his back while on active 
military service.  Service medical records for the period of 
February 1945 to May 1966, reflect that in March 1957, the 
veteran complained of pain in his low back.  A diagnosis was 
deferred.  In May 1984, x-rays done by a VA Medical Center 
(VAMC) revealed that there was a compression fracture of T6 
of indeterminate age in the veteran's lumbar spine.  A letter 
dated December 1998 from the veteran's private physician, J. 
Dewayne Geren, D.O., indicates that he had recently begun 
treating the veteran for low back discomfort.  

In March 2000, the RO received a letter from Larry G. Goss, 
M.D., another private physician.  Dr. Goss' letter indicates 
that the veteran sought treatment for complaints of chronic 
low back pain, which began after heavy lifting during 
military service.  The veteran was seen in service in May 
1947 for an episode of acute epididymitis due to heavy 
lifting.  Dr. Goss opined that it was "just as likely as not 
that [the veteran's] chronic lumbosacral syndrome began while 
in service as shown in his service medical records entries 
from 194[7] and 1957, and the entry on June 8, 1984 bone scan 
which mentions an old compression fracture..." The Board finds 
that in light of the evidence of record, a VA examination is 
necessary to determine the nature and etiology of any back 
disability, which may be present, and to make a decision on 
the veteran's claim. See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A). 

In regards to the veteran's claim of entitlement to service 
connection for arthritis of multiple joints, the veteran was 
service connected for a right knee injury by rating decision 
dated February 1976. A non-compensable evaluation was 
assigned effective November 1975.  Private medical records 
from 1998 reflect that Eric Frische, M.D, performed a total 
knee replacement of the right knee.  An entry dated February 
1998 from Dr. Frische, shows that the veteran was diagnosed 
with symptomatic degenerative arthritis of both knees, more 
on the right than the left.  A radiographic report dated 
September 1982 from the VAMC shows that the veteran had a 
minimal degree of spurring along the medial aspect of the 
left knee joint compatible with early degenerative arthritis.  

A letter received in March 2000 from Dr. Goss opines that 
"in [his] professional medical opinion it is as likely as 
not that [the veteran's] right knee degeneration that 
eventually resulted in a total knee joint replacement, began 
during his active duty service."  A letter dated June 2000 
from Dr. Geren indicates that he reviewed the service medical 
records and it was his opinion that "if [the veteran] is 
service connected on his right knee with degenerative 
arthritis, similar problems with his left knee and shoulders 
may just as likely be related."  As it appears that Dr. 
Geren suggests that arthritis in the right knee currently 
present is related to the veteran's service connected right 
knee injury, and any subsequent service connection for the 
right knee may also be related to the veteran's left knee and 
shoulders, the RO should also adjudicate the claim on the 
basis of secondary service connection for arthritis. 
38 C.F.R. § 3.310 (2000).  In addition, based on the 
aforementioned evidence, the veteran should be afforded a VA 
examination to determine the nature and etiology of any 
arthritis of multiple joints, which may be present. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A).

In addition, the claims file does not appear to contain the 
underlying medical records for either Dr. Goss' or Dr. 
Geren's medical opinions.  Thus, the Board is of the opinion 
that the RO should attempt to obtain these records. 
Id.

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A).  In addition, in the Statement of the Case, the RO 
denied the veteran's claim for arthritis of multiple joints 
on the basis of a failure to present a well-grounded claim.  
However, as stated earlier, this standard is no longer 
applicable, and it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time. Bernard v. Brown, 4 Vet. App. 384 (1993).

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO must assure that the claims 
folder includes all relevant medical 
records, to include, but not necessarily 
limited to, the complete reports of 
treatment of the veteran by J. Dewayne 
Geren, D.O., and Larry G. Goss, M.D.  All 
requests for records, including responses 
to those requests, should be clearly 
documented in the veteran's claims file.

3.  After associating with the claims 
folder any available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled for a VA examination.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner 
should specifically answer the following 
questions.

In regards to the veteran's claim of 
entitlement to service connection for a 
back disability:

a. Provide diagnoses of all current 
back disabilities.

b. For each diagnosed back disorder 
in question (a), state a medical 
opinion as to the time of onset 
of the disability.

c. For each diagnosed back disorder, 
state a medical opinion as to 
whether it is at least likely as 
not that the diagnosed back 
disorder is the result of a 
disease or injury the veteran had 
in service.

In regards to the veteran's claim of 
entitlement to service connection for 
arthritis of multiple joints:

a. Specifically state which joints, 
if any, manifest arthritis.

b. For each diagnosed arthritic 
joint in question (a), state a 
medical opinion as to the time of 
onset of the disability.

c. For each diagnosed arthritic 
joint, state a medical opinion as 
to whether it is as least likely 
as not that the diagnosed 
arthritis is the result of a 
disease or injury the veteran had 
in service.

d. The examiner is also requested to 
answer whether any current 
degenerative arthritis of the 
right knee, is due to or the 
result of the veteran's service-
connected right knee disability.

e. If the answer to question (d) is 
yes, state whether any other 
arthritic joints are due to or 
the result of the service 
connected disability; to include 
the veteran's left knee and 
shoulders.

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he/she 
should so state. 

4.  After the foregoing has been 
completed, the RO is requested to re-
adjudicate the claim for arthritis of 
multiple joints, to include consideration 
under the provisions of 38 C.F.R. § 3.310 
applicable to service connection on a 
secondary basis.  If the RO denies the 
claim, the RO is requested to inform the 
veteran of his appellate rights.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

7.  After the development requested above 
has been completed, the RO should again 
readjudicate the veteran's claims for 
service connection for a back disability 
and for arthritis of multiple joints.  In 
the event that the claim on appeal is not 
resolved to the satisfaction of the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.
 

		
	G. H. Shufelt
	Member, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




